DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 13, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2019/0394818 by Hwang et al. in view of 2015/0109480 by Wang et al.

As to Claim 1, Hwang teaches a connection synchronizing method of a Bluetooth system [Short range wireless communication system including Bluetooth devices, see Para [0024]-[0027]], the Bluetooth system comprising a first slave device [1411, see Fig. 14] and a second slave device [1401, see Fig. 14] configured to be Bluetooth-connected to multiple master devices [Multiple master devices, see Para [0026]-[0027]], the connection synchronizing method comprising:
identifying, using the first slave device [1411], whether a scan request [S1451] from the second slave device [1401] is received [see Fig. 14];

connecting [S1471] the second slave device [1401] to the master device [1421] connected with the first slave device [1411] according to the scan response [A connection is established between device 1401 and device 1421 based on the discovery signal, see Para [0110] and [0112]].
Hwang does not explicitly recite that the method comprises advertising, using the first slave device, a packet containing a device address of the first slave device to the second slave device when a master device connected with the first slave device is changed.
In analogous art, Wang provides for advertising, using the first slave device, a packet containing a device address of the first slave device to the second slave device when a master device connected with the first slave device is changed [In the absence of the master device, the slave device in receipt of at least one join request from another slave device obtains the device identification code, see Para 0027].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the advertising step of Hwang to include advertising, using the first slave device, a packet containing a device address of the first slave device to the second slave device when a master device connected with the first slave device is changed, as taught by Wang, in order to improve interaction between communication devices [Wang, see Para 0005-0006].
The Examiner notes that, as claimed, the terms “a scan request” and “a scan response” are considered nonfunctional labels only and therefore do not carry patentable weight nor imply patentable limitations. In addition, the limitations “advertising, using the first slave device, the second slave device when a master device connected with the first slave device is changed” and “replying, using the first slave device, a scan response to the second slave device when the first slave device receives the scan request from the second slave device” are contingent and therefore do not carry patentable weight. Furthermore, in the absence of a step for detecting the change in the connection between the second slave device and the master device, it is not clear how the first slave device would know about the change.
As to Claim 4, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 1, further comprising: 
scanning, using the first slave device [1411], for the second slave device [1401] when the first slave device does not connect to any master device [S1431] [see Fig. 14 of Hwang]; 
identifying, using the first slave device [1411], whether an advertising from the second slave device [1401] is received [S1431] [see Fig. 14 of Hwang]; 
replying, using the first slave device, with a scan request [S1431] to the second slave device [1411] when the first slave device receives the advertising [S1431] from the second slave device [S1431] [see Fig. 14 of Hwang]; 
identifying, using the first slave device, whether a scan response [S1441] from the second slave device is received [1411] [see Fig. 14 of Hwang]; and
connecting the first slave device to a master device [1421] connected with the second slave device [1411] [see Fig. 14 of Hwang] according to the scan response [A connection is established between device 1401 and device 1421 based on the discovery signal, see Para [0110] and Para [0112]] after the first slave device receives the scan response from the second slave device [S1441] from the first slave device [1411] [see Fig. 14 of Hwang].
The Examiner notes that the limitations “scanning, using the first slave device, the second slave device when the first slave device does not connect to any master device” and “replying, using the first slave device, a scan request to the second slave device when the first slave device receives the advertising from the second slave device” are contingent and therefore do not carry patentable weight.
As to Claim 9, Hwang teaches a connection synchronizing method of a Bluetooth slave device [First device 1401, see Fig. 14], the connection synchronizing method comprising: 
replying with a scan request [S1451] to the first slave device [1411] when the Bluetooth slave device [1401] receives the advertising [S1441] from the first slave device [see [0108]];
identifying whether a scan response [S1461] from the first slave device [1411] is received, see [0109]; and 
connecting [S1471] the Bluetooth slave device to a master device [1421] connected with the first slave device [1411] according to the scan response [S1461] after the Bluetooth slave device [1401] receives the scan response [S1461] from the first slave device [1411], see [0110].
Hwang does not explicitly recite that the method comprises scanning and identifying, by the Bluetooth slave device, whether an advertising, with a packet containing a device address of a first slave device, is received from the first slave device.
In analogous art, Wang provides for scanning and identifying [Obtaining the device identification code], by the Bluetooth slave device [Another slave device], whether an advertising, with a packet containing a device address of a first slave device [Device identification code], is received from the first slave device [In the absence of the master device, the slave device 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the advertising step of Hwang to include scanning and identifying, by the Bluetooth slave device, whether an advertising, with a packet containing a device address of a first slave device, is received from the first slave device, as taught by Wang, in order to improve interaction between communication devices [Wang, see Para 0005-0006].
The Examiner notes that, as claimed, the terms “an advertising”, “a scan request”, and “a scan response” are considered nonfunctional labels only and therefore do not carry patentable weight nor imply patentable limitations. In addition, the limitation “replying a scan request to the first slave device when the Bluetooth slave device receives the advertising from the first slave device” is contingent and therefore does not carry patentable weight.
As to Claim 13, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 9, 
wherein the scan request replied from the Bluetooth slave device comprises a device address of the Bluetooth slave device [Discovery signal includes a connection information request, wherein the connection information includes the device’s Bluetooth address, see Para [0039] and Para [0041]]; and 
the scan response from the first slave device comprises pairing information of the master device, a pairing index, predetermined arrangement parameters required in synchronizing slave devices and a connection state of the first slave device [Discovery response signal includes the 
The Examiner notes that, as claimed, the contents of the scan request and the scan response are nonfunctional and therefore do not carry patentable weight nor imply patentable limitations.
As to Claim 15, Hwang teaches a connection synchronizing method of a Bluetooth system [Short range wireless communication system including Bluetooth devices, see Para [0024]-[0027]], the Bluetooth system comprising a first master device [1011, see Fig. 10], a second master device [1001, see Fig. 10], a first slave device [1411, see Fig. 14] and a second slave device [1401, see Fig. 14], the connection synchronizing method comprising:
Bluetooth connecting the first slave device and the second slave device with the first master device [Bluetooth mouse 1021 and Bluetooth keyboard 1023 are connected to device 1011 to perform a task, Para 86-87]; 
disconnecting the first slave device from the first master device when the first slave device receives a switching signal [The connection between keyboard 1023 and device 1011 is released, wherein connection between device 1121 and device 1011 is released based on the request signal, see Para [0090] and Para [0094]]; 
searching [S1431], using the first slave device [1411], for connection information of the second master device [1421] [see Fig. 14]; 
identifying, using the first slave device [1411], whether a scan request [S1431] from the second slave device [1401] is received [S1431] [see Fig. 14]; 

Bluetooth connecting the first slave device [1401] to the second master device [1421] [see Fig. 14].
Hwang does not explicitly recite that the method comprises advertising, using the first slave device, a packet containing a device address of the first slave device to the second slave device.
In analogous art, Wang provides for advertising, using the first slave device, a packet containing a device address of the first slave device to the second slave device [In the absence of the master device, the slave device in receipt of at least one join request from another slave device obtains the device identification code, see Para 0027].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the advertising step of Hwang to include advertising, using the first slave device, a packet containing a device address of the first slave device to the second slave device, as taught by Wang, in order to improve interaction between communication devices [Wang, see Para 0005-0006].
The Examiner notes that, as claimed, the terms “a scan request”, and “a scan response” are considered nonfunctional labels only and therefore do not carry patentable weight nor imply patentable limitations. In addition, the limitations “disconnecting the Bluetooth connecting between the first slave device and the first master device when the first slave device receives a switching signal” and “replying, using the first slave device, a scan response to the second slave device when the first slave device receives the scan request from the second slave device” are contingent and therefore do not carry patentable weight.
As to Claim 18, combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 15, further comprising: 
scanning, using the second slave device [1401], for the first slave device [1411] [see Fig. 14 of Hwang]; 
identifying, using the second slave device, whether the advertising from the first slave device is received [S1431] [see Fig. 14 of Hwang]; 
replying, using the second slave device, with the scan request to the first slave device when the second slave device receives the advertising from the first slave device [S1441] [see Fig. 14 of Hwang]; 
identifying, using the second slave device, whether the scan response from the first slave device is received [S1431] [see Fig. 14 of Hwang]; and
disconnecting the second slave device from the first master device [The connection between keyboard 1023 and device 1011 is released, wherein connection between Bluetooth mouse 1021 and device 1011 is released based on the request signal, see Para [0090] and Para [0094]] and then Bluetooth connecting the second slave device to the second master device after the second slave device receives the scan response from the first slave device [Connecting Bluetooth mouse 1021 to device 1001, see Para [0090] and Para [0094]].
The Examiner notes that the limitation “replying, using the second slave device, the scan request to the first slave device when the second slave device receives the advertising from the first slave device” is contingent and therefore does not carry patentable weight.

Claims 2-3, 5-8, 10-12, 14, 16-17 and 19-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2019/0394818 by Hwang et al. in view of 2015/0109480 by Wang et al. and further view of US PG Pub. No. 20180332547 by Liu et al.

As to Claim 2, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 1, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises continuously advertising, using the first slave device, to the second slave device for a predetermined advertising interval when the first slave device does not receive the scan request from the second slave device.
In analogous art, Liu provides for a method that comprises continuously advertising, using the first slave device, to the second slave device for a predetermined advertising interval when the first slave device does not receive the scan request from the second slave device [The wireless device transmits discovery beacons to the peer device for a first time period, see Para [0113]-[0114]]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the advertising step of Hwang to include continuously advertising, using the first slave device, the second slave device for a predetermined advertising interval when the first slave device does not receive the scan request from the second slave device, as taught by Liu, in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems  [Liu, see Para [0005]].
The Examiner notes that the limitation “continuously advertising, using the first slave device, the second slave device for a predetermined advertising interval when the first slave device does not receive the scan request from the second slave device” is contingent and therefore does not carry patentable weight.
As to Claim 3, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 1, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises after the first slave device replies with the scan response to the second slave device, stopping the advertising of the first slave device.
In analogous art, Liu provides for a method that comprises after the first slave device replies with the scan response to the second slave device, stopping the advertising of the first slave device [The wireless device discontinues transmission of the synchronization beacons to the peer device, see Para [0113]-[0114]]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the advertising step of Hwang to include stopping the advertising of the first slave device after the first slave device replies with the scan response to the second slave device, as taught by Liu, in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems [Liu, see Para [0005]].
As to Claim 5, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 4, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises continuously scanning, using the first slave device, for the second slave device for a 
In analogous art, Liu provides for a method that comprises continuously scanning, using the first slave device, for the second slave device for a predetermined scanning interval when the first slave device does not receive the advertising from the second slave device [The wireless device transmits discovery beacons to the peer device for a first time period, see Para [0113]-[0114]]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the scanning step of Hwang to include continuously scanning, using the first slave device, for the second slave device for a predetermined scanning interval when the first slave device does not receive the advertising from the second slave device, as taught by Liu, in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems [Liu, see Para [0005]].
The Examiner notes that the limitation “continuously scanning, using the first slave device, the second slave device for a predetermined scanning interval when the first slave device does not receive the advertising from the second slave device” is contingent and therefore does not carry patentable weight.
As to Claim 6, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 4, however, 
The combination of Hwang and Wang does not explicitly recite that the method further comprises after the first slave device receives the scan response from the second slave device, stopping the scanning of the first slave device.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the scanning step of Hwang to include stopping the scanning of the first slave device after the first slave device receives the scan response from the second slave device, as taught by Liu, in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems [Liu, see Para [0005]].
As to Claim 7, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 4, however, 
The combination of Hwang and Wang does not explicitly recite that the method further comprises a scanning interval during which the first slave device scans for the second slave device starts from a start point of Bluetooth time slots or after a predetermined time interval from the start point.
In analogous art, Liu provides for a method that comprises a scanning interval during which the first slave device scans for the second slave device starts from a start point of Bluetooth time slots or after a predetermined time interval from the start point [The wireless device may continue transmission of discovery beacons after the first time period, see Para [0114]]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the scanning step of Hwang to include a scanning interval during which the first slave device scans for the second slave device starts from a start point of Bluetooth time 
As to Claim 8, the combination of Hwang, Wang and Liu teaches the connection synchronizing method as claimed in claim 1, 
wherein the scan request of the second slave device comprises a device address of the second slave device [Discovery signal includes a connection information request, wherein the connection information includes the device’s Bluetooth address, see Para [0039] and Para [0041] of Hwang]; and 
the scan response replied from the first slave device comprises pairing information of the master device, a pairing index, predetermined arrangement parameters required in synchronizing slave devices and a connection state of the first slave device [Discovery response signal includes the Bluetooth address and account information of the third device 1421, master device, see Para [0044] of Hwang].
As to Claim 10, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 9, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises continuously scanning for  the first slave device for a predetermined scanning interval when the Bluetooth slave device does not receive the advertising from the first slave device.
In analogous art, Liu provides for a method that comprises continuously scanning for  the first slave device for a predetermined scanning interval when the Bluetooth slave device does 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the scanning step of Hwang to include continuously scanning for  the first slave device for a predetermined scanning interval when the Bluetooth slave device does not receive the advertising from the first slave device as taught by Liu in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems [Liu, see Para [0005]].
The Examiner notes that the limitation “continuously scanning the first slave device for a predetermined scanning interval when the Bluetooth slave device does not receive the advertising from the first slave device” is contingent and therefore does not carry patentable weight.
As to Claim 11, the combination of Hwang, Wang and Liu teaches the connection synchronizing method as claimed in claim 9, further comprising: 
comparing, using the Bluetooth slave device, whether current master devices connected with the first slave device and the Bluetooth slave device are identical after the Bluetooth slave device receives the scan response from the first slave device and when the Bluetooth slave device is connected to the new master device [It is verified which master device the Bluetooth mouse 721 and the Bluetooth keyboard 723 are connected to, see Fig. 3 of Hwang], however,
Hwang does not explicitly recite that the method further comprises identifying whether the Bluetooth slave device is connected to a new slave device.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the identifying step of Hwang to include identifying whether the Bluetooth slave device is connected to a new slave device as taught by Liu in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems [Liu, see Para [0005]].
The Examiner notes that the limitation “comparing, using the Bluetooth slave device, whether current master devices connected with the first slave device and the Bluetooth slave device are identical after the Bluetooth slave device receives the scan response from the first slave device and when the Bluetooth slave device is connected to the new master device” is contingent and therefore does not carry patentable weight.
As to Claim 12, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 11, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises a scanning interval during which the Bluetooth slave device scans for the first slave device starts from a start point of Bluetooth time slots or after a predetermined time interval from the start point when the Bluetooth slave device is not connected to the new master device.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the scanning step of Hwang to include a scanning interval during which the Bluetooth slave device scans for the first slave device starts from a start point of Bluetooth time slots or after a predetermined time interval from the start point when the Bluetooth slave device is not connected to the new master device, as taught by Liu, in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems [Liu, see Para [0005]].
The Examiner notes that the limitation “a scanning interval that the Bluetooth slave device scans the first slave device starts from a start point or after a predetermined time interval from the start point of Bluetooth time slots when the Bluetooth slave device is not connected to the new master device” is contingent and therefore does not carry patentable weight.
As to Claim 14, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 9, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises after the Bluetooth slave device receives the scan response from the first slave device, stopping the scanning of the Bluetooth slave device.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the receiving step of Hwang to stop scanning of the Bluetooth slave device after the Bluetooth slave device receives the scan response from the first slave device as taught by Liu in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems  [Liu, see Para [0005]].
As to Claim 16, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 15, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises after the first slave replies with the scan response to the second slave device, stopping the advertising of the first slave device.
In analogous art, Liu provides for a method that comprises after the first slave replies with the scan response to the second slave device, stopping the advertising of the first slave device [The wireless device discontinue transmission of the synchronization beacons to the peer device, see Para [0113]-[0114]]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the advertising step of Hwang to stop advertising of the first slave device after the first slave replies with the scan response to the second slave device, as taught by Liu, in 
As to Claim 17, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 15, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises continuously advertising, using the first slave device, to the second slave device for a predetermined advertising interval when the first slave does not receive the scan request from the second slave device.
In analogous art, Liu provides for a method that comprises continuously advertising, using the first slave device, to the second slave device for a predetermined advertising interval when the first slave does not receive the scan request from the second slave device [The wireless device transmits discovery beacons to the peer device for a first time period, see Para [0113]-[0114]]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the advertising step of Hwang to include continuously advertising, using the first slave device, to the second slave device for a predetermined advertising interval when the first slave does not receive the scan request from the second slave device, as taught by Liu, in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems   [Liu, see Para [0005]].
The Examiner notes that the limitation “continuously advertising, using the first slave device, the second slave device for a predetermined advertising interval when the first slave does not receive the scan request from the second slave device” is contingent and therefore does not carry patentable weight.
Claim 19, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 18, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises continuously scanning, using the second slave device, for the first slave device for a predetermined scanning interval when the second slave device does not receive the advertising from the first slave device.
In analogous art, Liu provides for a method that comprises continuously scanning, using the second slave device, the first slave device for a predetermined scanning interval when the second slave device does not receive the advertising from the first slave device [The wireless device transmits discovery beacons to the peer device for a first time period, see Para [0113]-[0114]]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the scanning step of Hwang to include continuously scanning, using the second slave device, the first slave device for a predetermined scanning interval when the second slave device does not receive the advertising from the first slave device, as taught by Liu, in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems [Liu, see Para [0005]].
The Examiner notes that the limitation “continuously scanning, using the second slave device, the first slave device for a predetermined scanning interval when the second slave device does not receive the advertising from the first slave device” is contingent and therefore does not carry patentable weight.
Claim 20, the combination of Hwang and Wang teaches the connection synchronizing method as claimed in claim 18, however,
The combination of Hwang and Wang does not explicitly recite that the method further comprises stopping the scanning of the second slave device after the second slave device receives the scan response from the first slave device.
In analogous art, Liu provides for a method that comprises stopping the scanning of the second slave device after the second slave device receives the scan response from the first slave device [The wireless device discontinue transmission of the synchronization beacons to the peer device, see Para [0113]-[0114]]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmitting step of Hwang to stop scanning of the second slave device after the second slave device receives the scan response from the first slave device, as taught by Liu, in order to improve setting up and coordinating communication between wireless communication devices in wireless network systems [Liu, see Para [0005]].

Response to Arguments
Applicant's arguments, filed 12/29/2021, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-20, Applicant argues that It is clear that the Office's interpretation of the "first device 1401 (master device)" and "second device 1411 (master device)" of Hwang respectively as the claimed "Bluetooth slave device" and "first slave device" of claim 9 is not proper. The Office's interpretation of the "third device 1421 (slave Hwang as the claimed "master device" of claim 9 is also not proper. Furthermore, the Office seems to interpret "discovery response signal" of Hwang as the claimed "advertising" of claim 9. Applicant argues that the asserted "discovery response signal" from the second device 1411 of Hwang includes information of another device. Different from Hwang, amended claim 9 recites "an advertising, with a packet containing a device address of a first slave device, ... from the first slave device".
Examiner’s Response: Examiner agrees with the Applicant that Hwang does not explicitly recite "an advertising, with a packet containing a device address of a first slave device, ... from the first slave device". However, Wang provides for advertising, using the first slave device, a packet containing a device address of the first slave device to the second slave device when a master device connected with the first slave device is changed [In the absence of the master device, the slave device in receipt of at least one join request from another slave device obtains the device identification code, see Para 0027].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESTER G KINCAID/             Supervisory Patent Examiner, Art Unit 2646